Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 6, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00698-CR



                    IN RE LESLIE RAY FOSTER, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              56th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 16-CR-1600

                        MEMORANDUM OPINION

      On September 9, 2016, relator Leslie Ray Foster filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the District
Clerk of Galveston County to send an application for a writ of habeas corpus that
relator allegedly filed and any findings of fact and answer thereof to the court of
appeals for review. Relator has not filed any appendix or record with this court.

      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code. Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or
county court judge in the court of appeals’ district, and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. We
ordinarily do not have mandamus jurisdiction over a clerk. We have jurisdiction to
grant mandamus relief when a clerk fails to forward a notice of appeal to the court
of appeals, however, because issuance of the writ is necessary to enforce our
appellate jurisdiction. See Tex. Gov’t Code Ann. § 22.221(a), (b); In re Smith, 263
S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding).

      As the party seeking relief, relator has the burden of providing this court
with a sufficient record to establish his right to mandamus relief. See Walker v.
Packer, 827 S.W.2d 833, 837 (Tex.1992). Texas Rule of Appellate Procedure
52.7(a) requires that relator file with his petition for writ of mandamus a certified
or sworn copy of every document that is material to relator’s claim for relief and
that was filed in any underlying proceeding. See Tex. R. App. P. 52.7.

      Relator has not provided this court with a certified or sworn copy of the
application for a writ of habeas corpus that he allegedly filed with the District
Clerk, any judgment or order from which he seeks to appeal, or any notice of
appeal. Thus, the record does not show that relator has actually invoked the
jurisdiction of the court of appeals over an appealable judgment. See In re Johnson,
                                           2
07-04-0048-CV, 2004 WL 384458 (Tex. App.—Amarillo Mar. 2, 2004, orig.
proceeding) (denying petition for writ of mandamus seeking to compel clerk to
accept a petition for habeas corpus because relator failed to provide the court of
appeals with an appealable order and a notice of appeal).

      Accordingly, we deny relator’s petition for writ of mandamus.




                                                  PER CURIAM



Panel consists of Justices Busby, Donovan, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3